 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JORDAN CORDELL HUDSON,                             No. 2:19-cv-01522 KJM GGH P
12                        Petitioner,
13            v.                                         ORDER
14    CALIFORNIA REHABILITATION
      CENTER, Warden,
15
                          Respondent.
16

17

18           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

19   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

20   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On December 11, 2019, the magistrate judge filed findings and recommendations, which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within twenty-one days. ECF No. 14. Petitioner

24   has filed objections to the findings and recommendations. ECF No. 15

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed December 11, 2019, are adopted in full; and
 3          2. Petitioner's petition for writ of habeas corpus is denied;
 4          3. The clerk of court close this case; and
 5          4. The court declines to issue the certificate of appealability as to either the outcome of
 6   straight sufficiency of evidence issue or the related ineffective assistance of appellate counsel
 7   issue, as neither issue is subject to any substantial doubt.
 8   DATED: March 9, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
